Per Curiam.
The opinion in which is construed section 10 of the act of April 2, 1887, referred to in this communication, is reported under the title In re State Lands, 18 Colo. 359. The object of the state board of land commissioners, in whose behalf the request was made, was to obtain a construction as to the meaning and constitutionality of that section as a guide for that body in its subsequent leases of the public lands. An examination of the opinion and of the accompanying facts shows that no question relating to prior leases, or affecting the private rights of third parties was involved or determined.
In passing it may be observed that, even under the facts then disclosed, the court, in construing an existing statute, departed from the practice adhered to in many of its previous and subsequent decisions.
Be that as it may, we are clearly of opinion that the question now submitted should not be answered. It appears from the foregoing communication that heretofore the state board has made leases of public lands for a term of years, and pending their existence has extended them for an additional period. If, therefore, in this proceeding, we should define the powers of that body under the constitution, or construe the act of 1895, we would pass upon the private rights of the lessees under such leases without giving them an opportunity to be heard.
*103In withholding opinion we are observing the established practice from which, it is. true, a departure has been made, but only in an exceptional class of cases to which this does not belong. In re S. R. on Irrigation, 9 Colo. 620 ; In re S. B. No. 65, 12 Colo. 466, 469; In re Legislative Appropriations, 13 Colo. 316, 321; In re H. R. 95, 15 Colo. 602; In re Continuing Appropriations, 18 Colo. 192, 195 ; In re Penitentiary Comrs., 19 Colo. 409, 414; In re Priority of Leg. Appropriations, 19 Colo. 58, 62; In re Appointments, 21 Colo. 14; In re S. B. 196, 23 Colo. 508; In re Assessment of Property, 25 Colo. 296.